Citation Nr: 1736437	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  15-35 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in September 2013 and July 2016 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In May 2017 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A May 2013 VA hip and thigh examination report reflects a diagnosis of moderate bilateral hip degenerative joint disease.  The examiner noted that the Veteran reported that his hip problems are related to his back problems.  The examiner opined that, based on the lack of any supportive notes in the service treatment records of injury or findings on X-ray, it is less likely as not that the Veteran's current low back disability is related to service.  The examiner further noted that the Veteran has been very active in his life and was employed post-service in manual labor.

A September 2013 VA addendum opinion report (authored by the May 2013 VA examiner) notes that it is less likely as not that the Veteran's current low back disability is related to service.  The examiner based the opinion on the lack of any supportive notes in the service treatment records of injury or findings on X-ray.  The examiner further noted that the Veteran has been very active in his life and was employed post-service in manual labor.  Finally, the examiner noted that the opinion regarding the Veteran's hip disability needed to be clarified.  However, the examiner then went on to repeat the abovementioned opinion regarding the Veteran's back disability. 

Initially, the Board notes that the examiner did not address the Veteran's competent statements/testimony that he injured his back and hips during a fall in basic training (for which he did not seek treatment), experienced back and hip problems again during his service in Vietnam (for which he did seek treatment), and continued to have back and hip problems ever since service.  Importantly, a November 2005 private treatment record reflects the Veteran's statement that he has had low back problems for the past 20 years.  Additionally, the examiner's opinion is based upon an inaccurate factual premise insofar as it fails to acknowledge a May 1970 service treatment record noting complaints of right sided lumbosacral pain.  The diagnosis was muscle strain.  Finally, the examiner offered no opinion regarding the likely etiology of the current bilateral hip disability.  Under these circumstances, a remand is required.

With respect to the claim of entitlement to service connection for hypertension, the Veteran underwent a VA examination in May 2016.  The report of that examination notes that it is less likely as not that the Veteran's hypertension is related to service.  The examiner noted that although the Veteran had occasional high blood pressure in service, no diagnosis of hypertension was ever made and his separation physical revealed normal blood pressure readings.  A review of the service treatment records reflects that in September 1969 the Veteran was seen for headaches and dizziness.  November 1969 service treatment record entries note elevated blood pressure readings (140/100, 152/94, 220/90, and 204/80) as well continuing headaches and dizziness.  An April 1971 medical history form indicates the presence of high blood pressure.  Under the circumstances the Board finds that a remand for an addendum opinion which takes into account a thorough review of the service treatment records is required.   

At the hearing the Veteran testified that he receives treatment at the Jackson VA Medical Center and through private treatment providers, namely Dr. Blue, Dr. Norman, Dr. Meadows, Dr. Stone, and Dr. Little.  A review of the record reflects that VA treatment records as well as private treatment records from Dr. Meadows, Dr. Little, and Bay Springs Family Clinic are in the claims file.  (At the hearing the Veteran mentioned that Dr. Stone was in Bay Springs but there is no notation in the Bay Springs Family Clinic records indicating the name of the treating physician.)  Additionally, a January VA Form 21-4142 signed by the Veteran reflects that he received treatment from a Dr. Canway (spelling is not entirely clear) at Family Health Clinic.  There is also a March 2007 VA Form 21-4142 signed by the Veteran which reflects that he received treatment from S.C.R.M.C. and Rush Medical Center; however, the Veteran did not list any addresses for those facilities.  Therefore, on remand the Veteran should be afforded another opportunity to provide these outstanding records or authorize VA to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide updated and properly completed VA Forms 21-4142 in order to obtain his private treatment records from Dr. Blue, Dr. Norman, Dr. Stone, S.C.R.M.C. and Rush Medical Center.  Upon receipt of the updated form(s), undertake efforts to obtain any available private treatment records relating to the issues on appeal.  If such records are unavailable, the Veteran should be notified and given an opportunity to respond.

2.  Return the claims file, to include a copy of this remand, to the May 2013 VA hip and thigh examiner (who authored the September 2013 addendum opinion report), in order to obtain another addendum opinion report.  The claims file must be made available to the examiner and the examiner must indicate that the claims file has been reviewed. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's back disability and/or bilateral hip disability began during service or is/are causally related to service.

The examiner must address the Veteran's lay contentions that he injured his back and hips during a fall in basic training (but did not seek treatment), experienced back and hip problems again during his service in Vietnam (for which he did seek treatment), and continued to have back and hip problems ever since service.  The examiner must also address the November 2005 private treatment which record reflects the Veteran's statement that he has had low back problems for the past 20 years and the May 1970 service treatment record noting complaints of right sided lumbosacral pain; the diagnosis was muscle strain.  

If, and only if, the examiner finds that the back disability is etiologically related to service, but that the bilateral hip disability is not, the examiner should provide an opinion as to whether is it at least as likely as not (a 50 percent or better probability) that the bilateral hip disability is caused or aggravated by the back disability.

A complete rationale for any opinion offered must be provided, and must take into account the lay statements and medical records noted above.  

If the May 2013 VA examiner (author of September 2013 VA addendum opinion) is unavailable, another qualified examiner should be requested to provide the requested opinions.  If a new VA examination needs to be conducted in order to obtain the requested opinions/rationales, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

3.  Return the claims file, to include a copy of this remand, to the May 2016 VA examiner in order to obtain an addendum opinion.  The claims file must be made available to the examiner and the examiner must indicate that the claims file has been reviewed. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension began during service, within one year of service or is causally related to service.

The examiner must address the September and November 1969 service treatment records reflecting elevated blood pressure readings alongside complaints of headaches and dizziness.  

A complete rationale for any opinion offered must be provided, and must take into account the medical records noted above.  

If the May 2016 VA examiner is unavailable, another qualified examiner should be requested to provide the requested opinion.  If a new VA examination needs to be conducted in order to obtain the requested opinion, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above question.

4.  Readjudicate the claims and, thereafter, if any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




